Kane, J. (dissenting).
In my view there is sufficient evidence in this record to sustain the determination of Special Term. The blatant use of its name by defendant without the inclusion of the word “Eastern”, and prior to an application to properly amend that name, was confusing and misleading. None other than the Speaker of the Assembly was misled to the point where he addressed a personal letter to defendant’s president and and forwarded same to the Police Conference of New York State, Inc., at its Albany address. Moreover, there are several examples of communications to high ranking public officials written on authorized letterhead identifying defendant as the largest State-wide police organization in the county. Among these officials are a United States Senator, a Governor and the President of the United States. I think the injunction was proper and the judgment should be affirmed.
Greenblott, J. P., Mikoll and Heruhy, JJ., concur with Main, J.; Kane, J., dissents and votes to affirm in an opinion.
Judgment reversed, on the law and the facts, without costs.